Citation Nr: 0907595	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of left knee injury 
with arthritis due to trauma.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected left knee 
disability.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected left knee 
disability.  

4.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to June 1960.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In his substantive appeal, the Veteran requested a hearing 
before the Board at the RO.  He withdrew his request in 
September 2007; therefore, the Board may proceed to 
adjudicate the claims.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's left knee 
disability has been manifested by no more than moderate 
lateral instability.

2.  Throughout the rating period, arthritis of the left knee 
has not been manifested by limitation of extension to more 
than 5 degrees or limitation of flexion to less than 90 
degrees.  

3.  A bilateral hip disorder did not begin in service or for 
many years thereafter and has not been shown to be related to 
any incident of service, including as secondary to service-
connected left knee arthritis. 

4.  A right knee disorder did not begin in service or for 
many years thereafter and has not been shown to be related to 
any incident of service, including as secondary to service-
connected left knee arthritis.


5.  A low back disorder did not begin in service or for many 
years thereafter and has not been shown to be related to any 
incident of service, including as secondary to service-
connected left knee arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected lateral instability of the left 
knee have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for limitation of extension of the left knee have 
been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5003, 5010, 5261 (2008).

3.  Service connection for a bilateral hip disorder, claimed 
as secondary to a left knee disability, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

4.  Service connection for a right knee disability, claimed 
as secondary to a left knee disability, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

5.  Service connection for a low back disability claimed as 
secondary to a left knee disability, is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006, which substantially complied 
with the notice requirements for secondary service connection 
claims.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a March 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected residuals of left knee injury with traumatic 
arthritis, the evidence must show that his condition "ha[d] 
gotten worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The August 2006 rating decision 
explained the criteria for the next higher disability rating 
available for arthritis of the knee under the applicable 
diagnostic code.  The November 2006 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected knee 
disability, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b) and stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Residuals of Left Knee Injury with 
Traumatic Arthritis

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran is seeking an increased disability rating for 
traumatic arthritis of his left knee, which is currently 
evaluated as 20 percent disabling.  He underwent a VA 
examination of his left knee in April 2006.  The examiner 
noted that the Veteran had undergone two surgeries to his 
left knee in service and that he now complains of pain and 
swelling with occasional lateral thrust when he walks.  There 
were no periods of flare ups and no effect on the Veteran's 
occupation as he is retired.  The Veteran wore a hinged brace 
on his left knee and reported that he is able to walk up to 
one block and to stand for 30 minutes to an hour before pain 
begins.  There was increased pain with repetition but no 
additional loss of motion.  Upon examination, the Veteran had 
a slight varus deformity of less than 5 degrees and there was 
lateral thrust when he ambulated.  His range of motion was 
from 5 to 110 degrees with pain throughout.  There was 
tenderness in the medial and lateral joint lines.  He had 
minimal varus and valgus instability at 10 degrees and 30 
degrees of flexion, and he had 1+ Lachman's.  The examiner 
diagnosed severe degenerative changes of the left knee with 
instability, swelling, and pain.  

The Veteran underwent a VA examination of his joints in July 
2006.  At that time, he reported that he had experienced 
continued intermittent pain in his left knee since having 
surgery in 1969.  He was able to walk about 50 yards, after 
which the pain intensified.  The Veteran reported pain with 
repetitive motion but no flare ups, incoordination, fatigue, 
or instability.  On examination, the Veteran had flexion in 
his left knee to 90 degrees and extension to 0 degrees, 
without pain.  There was no change in pain level, endurance, 
fatigue, or range of motion with repetition.  There was 
marked crepitation and embossing of the distal femur and 
proximal tibia.  Cruciate and collaterals were intact.  The 
examiner diagnosed marked degenerative arthritis of the left 
knee. 

The Veteran's left knee disability is currently rated as 20 
percent disabling under  38 C.F.R § 4.71a, Diagnostic 
Code(DC) 5257 (other impairment of the knee).  Under DC 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling when slight, 20 percent when moderate, and 
30 percent when severe.  The words "slight," "moderate," 
and "severe" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  

After careful consideration, the Board concludes that the 
Veteran's left knee disability is manifested by no more than 
moderate instability.  Although the July 2006 examiner found 
no objective evidence of instability, the Board notes that 
the Veteran uses a hinged brace and experiences occasional 
lateral thrust when he walks.  Furthermore, the April 2006 
examiner described instability in the Veteran's knee and 
measured a 1+ Lachman test; however, he described the 
condition as "minimal" and stated that the disability had 
little effect on the Veteran's daily life.  These symptoms 
suggest no more than moderate instability for which a rating 
in excess of 20 percent is not warranted.  

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
There is no evidence of ankylosis, dislocated semilunar 
cartilage, malunion or nonunion of the tibia and fibula, or 
genu recurvatum; therefore, it is not appropriate to rate the 
Veteran's disability under any of the other DCs specific to 
disabilities of the knee.  

The evidence shows that the Veteran's left knee disability 
also includes a diagnosis of arthritis due to trauma, which 
is rated under 38 C.F.R. § 4.71a, DC 5010.  Separate 
disability ratings are possible for traumatic arthritis with 
limitation of motion under DC 5010 and instability of a knee 
under DC 5257 if (1) x-ray findings of arthritis are present, 
and (2) the limitation of motion is severe enough to warrant 
a zero-percent rating under DC 5260 (limitation of flexion of 
the leg) or 5261 (limitation of extension of the leg).  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Under DC 5260, a 
noncompensable rating is assigned where there is flexion to 
60 degrees.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, a 
noncompensable rating is assigned where leg extension is 
limited to 5 degrees.  38 C.F.R § 4.71a, DC 5261.  As noted 
above, the Veteran had limitation of extension in his left 
knee to 5 degrees in April 2006.  Therefore, limitation of 
motion in his left knee meets the criteria for a zero-percent 
rating under DC 5261, and he is entitled to a separate rating 
for arthritis under DC 5010.  


Under DC 5010, when the limitation of motion of the affected 
joint or joints is noncompensable under the appropriate DC, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, DC 5010.  Accordingly, the Veteran is 
entitled to a separate 10 percent evaluation for limitation 
of extension of his left knee.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board has considered whether the Veteran may experience 
any additional functional loss due to pain, lack of 
endurance, or incoordination.  The above findings reflect 
that the Veteran's range of motion of the left knee does not 
meet the criteria for a compensable rating even after 
repetitive motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Even though the Veteran reported increased pain with 
repetition, flexion in his knee was never limited to less 
than 90 degrees nor extension to less than 5 degrees, and he 
reported no flare ups.  Hence, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, have been considered, but 
provide no basis for assignment of any higher rating based on 
limited motion for the left knee. 

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left knee disability.  38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.  Barringer v. Peake, 22 Vet. App.  242 (2008).  

In summary, the Veteran's service-connected left knee 
disability has not been manifested by more than moderate 
instability at any time during the appeal period.  He is 
therefore not entitled to a disability rating in excess of 20 
percent for lateral instability.  He is entitled to an 
additional evaluation of 10 percent, but no higher, for 
limitation of extension of the left knee.  

Service Connection Claims

The Veteran is seeking service connection for degenerative 
joint disease (DJD) of the right knee, low back, and both 
hips.  He contends that all of these conditions are the 
result of his service-connected left knee disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 307, 309.

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Although the Veteran is not claiming direct service 
connection, the Board notes that there is no evidence of DJD, 
traumatic injury, or any other disorder affecting the 
Veteran's right knee, low back, or hips in service or within 
one year of separation.  There is no medical opinion relating 
DJD of the right knee, hips, or back to the Veteran's 
service.  Therefore service connection for the claimed 
conditions is not established on a direct basis.  


The Veteran underwent a VA examination of his joints in July 
2006.  He reported intermittent pain in his right knee for 
many years.  He had had no surgery and used no brace.  He 
reported that pain had begun in his hips about six years 
earlier.  He had difficulty walking because of the hip pain, 
but he reported no flare ups or increased limitation with 
repetitive motion.  The Veteran reported pain in his back 
that had begun in 1988 when he sneezed at work.  He stated 
that he had episodes of back pain twice per year, and that 
the last episode happened when he was hospitalized in 2006.  
VA treatment records indicate that the Veteran experienced 
back pain while hospitalized for an unrelated condition in 
November 2000, at which time he was assessed with 
osteomyelitis and diskitis.  

The VA examiner diagnosed DJD in the right knee and low back, 
and he attributed the Veteran's bilateral hip pain to strain; 
however, the examiner stated that these conditions were less 
likely than not related to the Veteran's service-connected 
disability.  Rather, he felt the Veteran's pain was due to 
"degenerative arthritis of the aging process."  

After careful consideration, the Board concludes that the 
Veteran's right knee, low back, and bilateral hip 
disabilities are not related to his service, to include as 
secondary to his left knee disability.  There is no evidence 
in the file suggesting a relationship between the Veteran's 
current arthritis and his service-connected disability.  
Without competent medical evidence of causation, there is no 
basis for service connection.  Accordingly, the claims must 
be denied. 


ORDER

A disability rating in excess of 20 percent for left knee 
instability is denied.

A disability rating of 10 percent, but no higher, for 
limitation of extension, left knee, is granted. 

Service connection for a bilateral hip disability, claimed as 
secondary to a service-connected left knee disability, is 
denied.  

Service connection for a right knee disability, claimed as 
secondary to a service-connected left knee disability, is 
denied.  

Service connection for a low back disability, claimed as 
secondary to a service-connected left knee disability, is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


